

114 HR 5677 IH: U.S.-Israel Partnership to Hold Iran Accountable Act
U.S. House of Representatives
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5677IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Mr. Ruiz introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish the United States-Israel joint commission to address Iranian compliance with the Joint
			 Comprehensive Plan of Action.
	
 1.Short titleThis Act may be cited as the U.S.-Israel Partnership to Hold Iran Accountable Act. 2.United States-Israel joint commission to address Iranian compliance with the JCPOA (a)FindingsCongress finds the following:
 (1)Enforcement of the Joint Comprehensive Plan of Action (JCPOA) is of mutual concern to the United States and Israel.
 (2)There is particular concern that as the world turns elsewhere, Iran will exploit inattention, violate the JCPOA, and eventually obtain a nuclear weapon. Iran is already violating the letter and spirit of United Nations Security Council Resolution 2231 through ballistic missile launches.
 (3)Invigorating high-level dialogue between the United States and Israel on a joint strategy to prevent a nuclear armed Iran would strengthen mutual efforts to accomplish that goal.
 (4)A joint commission between the United States and Israel could engage in senior-level dialogue on implementing the JCPOA, working together to detect cheating by Iran and preparing contingency responses in the event Iran has begun a breakout to a nuclear weapon.
 (5)Both the United States and Israel have developed highly capable nuclear experts who can help each other refine their plans to respond if Iran has begun a breakout to a nuclear weapon, as well as red team vulnerabilities in response plans.
 (6)Detecting covert weaponization activities is extraordinarily difficult and most indicative of a change in Iran’s calculus with respect to pursuing a nuclear weapon. It is critical that the United States and Israel coordinate among security professionals and political leadership to discuss how to identify and reach consensus on such a development.
 (b)AuthorizationThe President, acting through the Secretary of State, is authorized to establish a joint commission with the Government of Israel to address Iranian compliance with the JCPOA.
 (c)ActivitiesThe commission should undertake the following activities: (1)Support professional dialogues to detect violations of the JCPOA by Iran, respond to such violations, and enhance technical monitoring capabilities. Such support may include travel and convening of conferences for meetings of nongovernmental experts.
 (2)Coordinate subcabinet level political discussions on contingency responses to violations of the JCPOA by Iran and responses to Iran’s destabilizing, non-nuclear activities, including its launching of missiles in violation of United Nations Security Council Resolution 2231, support for terrorism, and human rights violations.
 (3)Coordinate technical discussions among the Department of State, the Department of the Treasury, and the Department of Energy, and counterpart Israeli ministries on technical aspects of implementation of the JCPOA, including—
 (A)determining what constitutes a marginal violation of the JCPOA that would require international consultations and a flexible response and what constitutes a blatant violation of the JCPOA that should be challenged rapidly and decisively, such as the discovery of an undeclared nuclear facility or militarization activities;
 (B)determining red team technical conclusions regarding compliance with the JCPOA by Iran; (C)coordinating with the Department of Defense and the Israeli Ministry of Defense to facilitate joint military planning; and
 (D)providing recommendations to the Department of State regarding appropriate weapons sales to Israel to facilitate preparations by the United States and Israel to counter a serious violation of the JCPOA by Iran through military means.
					(d)Composition
 (1)United States membersThe following officials of the United States Government should be appointed as members of the commission:
 (A)The Secretary of State, who should serve as chairperson of the commission. (B)The Secretary of the Treasury.
 (C)The Secretary of Energy. (D)The Secretary of Defense.
 (2)Israeli membersIt is the sense of Congress that officials of the Government of Israel who are counterparts to the United States Government officials described in paragraph (1) should be appointed as members of the commission.
 (3)Sense of CongressIt is the sense of Congress that the President should ensure participation by senior officials in the Executive Office of the President in the commission and ensure participation of relevant counterparts in the Office of the Prime Minister of Israel in the commission.
 (e)Coordination of military planningIt is the sense of Congress that the Secretary of Defense should conduct joint military planning with the Government of Israel based on contingency scenarios identified by the commission under subsection (c), such as responding to the detection of a covert Iranian enrichment facility, new Iranian efforts at weaponization, or other clear indicators that Iran has begun a breakout to a nuclear weapon.
 (f)DefinitionIn this section, the term Joint Comprehensive Plan of Action or JCPOA means the Joint Comprehensive Plan of Action, signed at Vienna July 14, 2015, by Iran and by the People’s Republic of China, France, Germany, the Russian Federation, the United Kingdom and the United States, with the High Representative of the European Union for Foreign Affairs and Security Policy, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action.
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section for fiscal year 2017 such sums as may be necessary.
			